Citation Nr: 1118053	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to August 2007, to include service in Iraq from August 2006 to August 2007, and on active duty for training from February 2004 to May 2004 and from August 2004 to October 2004.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2008 by the VARO in Waco, Texas, in which the Veteran's entitlement to service connection for bilateral hearing loss was denied.  

In his substantive appeal, received by the RO in July 2009, the Veteran requested a hearing before the RO's decision review officer.  That request was withdrawn by the Veteran in November 2009.  No other request for a hearing remains pending.  


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma as an infantryman serving in combat in Iraq. 

2.  Hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 is not shown in service or thereafter.  


CONCLUSION OF LAW

Hearing loss of either ear was not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in December 2007, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, complete VCAA notice was provided to the appellant prior to the RO's initial decision in April 2008, in accord with Pelegrini.  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, or prejudiced the Veteran in any way.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Service treatment records of the Veteran have been obtained, in addition to examination and treatment records compiled by VA and non-VA sources during the postservice period.  Moreover, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided a VA audiological examination, as well as a VA general medical examination, in order to evaluate the nature and etiology of the disorder at issue.  The reports from such examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  The Veteran has raised an objection as to method by which testing of his auditory acuity was undertaken by VA, due to his placement within a soundproof booth, without the type of background noises to which he is routinely exposed and which further reduce his ability to hear.  38 C.F.R. § 4.85 (2010) prescribes that testing be accomplished by a state-licensed audiologist and include pure tone audiometric and controlled speech discrimination testing and VA has adopted policy as set forth in Disability Examination Worksheets developed by the VA's Veterans Health Administration which direct medical professionals to conduct the required testing in a sound isolated booth that meets the American National Standards Institute (ANSI) (S3.1. 1991) requirements for ambient noise.  Nothing in the record otherwise indicates that the testing undertaken by VA in this case was other than as directed by pertinent regulation or policy.  On that basis, further development action is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has substantially satisfied its duties to notify and assist under the governing law and regulations.  

Merits of the Claim for Service Connection:  Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system inclusive of a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007). Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record reveals that a veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a Veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran asserts combat service and that his hearing loss is related to that service, including weapons fire during combat.  However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

It is the Veteran's primary contention, as set out in his written statements that his bilateral hearing loss is of service origin.  He states that he experienced inservice acoustic trauma based on exposure to rocket and mortar fire while in combat in Iraq, along with exposure to generators and aircraft.  He has asserted continued hearing  problems after service which adversely affect his job performance and daily activities.  

Service department records indicate that the Veteran's military occupational specialty in the Army National Guard, while serving in Iraq, was that of an infantryman.  The Veteran's account of excessive loud noise exposure during this period is credible and the Board finds that he experienced acoustic trauma in service in Iraq.

Examination and treatment records disclose that all inservice audiograms were negative for hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385.  The claims folder includes a Department of the Army Form 3349, Physical Profile, executed in January 2008 in connection with the Veteran's continued service in the Army National Guard, in which is was noted that a profile for hearing loss, numerically designated a three on a scale of one to four, had been assigned.  Such designation indicates the presence of significant limitations.  

Postservice audiograms conducted during the course of VA outpatient treatment in November 2007 and a private audiological examination in September 2009 were negative for hearing loss as defined by 38 C.F.R. § 3.385, notwithstanding entry of a diagnosis of bilateral sensorineural hearing loss, mild, consistent with noise exposure.  
The Veteran was provided a VA examination in January 2008 which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
10
15
LEFT
15
20
0
15
10


The pure tone averages were 10 decibels for the right ear and 11 decibels for the left ear.  The examiner performed a word recognition that showed speech recognition ability of 100 percent in both ears.

Analysis of the record indicates that, despite inservice acoustic trauma, the record fails to identify that the Veteran has a hearing impairment of the either ear meeting the criteria of 38 C.F.R. § 3.385 now or at any point during the pendency of his claim.  Clearly, the Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and his account thereof is not incredible.  However, a prerequisite for entitlement to service connection, regardless of engagement in combat against the enemy, is a showing of current disability and the record fails to identify hearing loss of either of the Veteran's ears for VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his hearing loss is such as to meet the requisites of § 3.385.  

The Veteran served in combat in the Southwest Asia Theatre of Operations and he is thus entitled to the presumptions afforded him by 38 U.S.C.A. § 1117 (West 2002 and Supp. 2010) and 38 C.F.R. § 3.317 (2010), but inasmuch as there is shown to be in existence a known medical diagnosis of bilateral hearing loss, but at a level less than required for a grant of service connection, no basis in law or fact exists for entitlement to service connection for hearing loss as due to undiagnosed illness.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of hearing loss meeting the criteria of 38 C.F.R. § 3.385.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


